Order entered July 14, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00525-CV

                                  DONALD DAVIS, Appellant

                                                   V.

                              ATTORNEY GENERAL, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-05-01417-T

                                             ORDER
       Because the clerk’s record has been filed, we DENY appellant’s motion to direct the

District Clerk to file the clerk’s record. On our own motion, we DIRECT the Clerk of the Court

to send a paper copy of the clerk’s record to appellant, a pro se inmate, and extend the deadline

for filing appellant’s brief to August 31, 2015.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE